     Case 16-10682-TPA                   Doc 90
 Fill in this information to identify the case:
                                                       Filed 01/30/20 Entered 01/30/20 13:47:20                            Desc Main
                                                       Document     Page 1 of 3
B 10 (Supplement 2) (12/11) (post publication draft)
 Debtor 1    Matthew U. Ryan

 Debtor 2
 (Spouse, if filing)


 United States Bankruptcy Court for the: WESTERN                    District of:
                                                                                   (State)
 Case number




Form 4100R
Response to Notice of Final Cure Payment                                                                                                   10/15

According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee’s notice of final cure payment.



 Part 1:         Mortgage Information

                                                                                                                 Court claim no. (if known):
 Name of creditor: Citibank, N.A., as Trustee, in trust for registered Holders of
 WaMu Asset-Backed Certificates WaMu Series 2007-HE4 Trust c/o Select Portfolio                                         3            _
 Servicing, Inc.

 Last 4 digits of any number you use to identify the debtor’s account:
                                                                                              3     7    9   7

 Property address:          1028 E. 34th Street                                         _
                           Number        Street




                            Erie                            PA         16504
                            City                           State       ZIP Code



 Part 2:         Prepetition Default Payments

  Check one:
     Creditor agrees that the debtor(s) have paid in full the amount required to cure the prepetition default
  on the creditor’s claim.
       Creditor disagrees that the debtor(s) have paid in full the amount required to cure the prepetition default
       on the creditor’s claim. Creditor asserts that the total prepetition amount remaining unpaid as of the date                    $
       of this response is:


 Part 3:         Postpetition Mortgage Payment

  Check one:
     Creditor states that the debtor(s) are current with all postpetition payments consistent with § 1322(b)(5) of
  the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

       The next postpetition payment from the debtor(s) is due on:                     1/1/2020
                                                                                        MM / DD / YYYY
      Creditor states that the debtor(s) are not current on all postpetition payments consistent with § 1322(b)(5)
  of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.
        Creditor asserts that the total amount remaining unpaid as of the date of this response is:
       a. Total postpetition ongoing payments due:                                                                         (a)    $
       b. Total fees, charges, expenses, escrow, and costs outstanding:                                                  + (b) $
       c. Total. Add lines a and b.                                                                                         (c)   $
       Creditor asserts that the debtor(s) are contractually
       obligated for the postpetition payment(s) that first became                     ______________
       due on:                                                                          MM / DD / YYYY
Form 4100R                                             Response to Notice of Final Cure Payment                                           page 1
     Case 16-10682-TPA                        Doc 90             Filed 01/30/20 Entered 01/30/20 13:47:20                        Desc Main
                                                                 Document     Page 2 of 3

Debtor 1         Matthew U. Ryan                                                  Case number (if known) 16-10682-TPA
              First Name        Middle Name              Last Name




 Part 4:     Itemized Payment History


  If the creditor disagrees in Part 2 that the prepetition arrearage has been paid in full or states in Part 3 that the
  debtor(s) are not current with all postpetition payments, including all fees, charges, expenses, escrow, and costs,
  the creditor must attach an itemized payment history disclosing the following amounts from the date of the
  bankruptcy filing through the date of this response:
   all payments received;
   all fees, costs, escrow, and expenses assessed to the mortgage; and
   all amounts the creditor contends remain unpaid.




 Part 5:     Sign Here


  The person completing this response must sign it. The response must be filed as a supplement to the creditor’s
  proof of claim.

  Check the appropriate box::

      I am the creditor.
      I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this response is true and correct
 to the best of my knowledge, information, and reasonable belief.
 Sign and print your name and your title, if any, and state your address and telephone number if different
 from the notice address listed on the proof of claim to which this response applies.




                 /s/ Danielle Boyle-Ebersole, Esquire
                  Signature
                                                                                             Date      1/30/2020




                   Danielle Boyle-Ebersole, Esquire                                                           Attorney
 Print                                                                   _                          Title                             _
                  First Name                       Middle Name        Last Name




 Company          Hladik, Onorato & Federman, LLP                                       _



 If different from the notice address listed on the proof of claim to which this response applies:



 Address          298 Wissahickon Avenue                                                _
                  Number                  Street


                   North Wales, PA 19454
                  City                                                State       ZIP Code




 Contact phone    ( 215       ) 855– 9521                                                           Email debersole@hoflawgroup.com




Form 4100R                                                       Response to Notice of Final Cure Payment                                 page 2
Case 16-10682-TPA       Doc 90    Filed 01/30/20 Entered 01/30/20 13:47:20             Desc Main
                                  Document     Page 3 of 3




                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

   In Re:                                            : Bankruptcy No. 16-10682-TPA
   Matthew U. Ryan                                   : Chapter 13
                         Debtor                      :
                                                     :
   Citibank, N.A., as Trustee, in trust for          :
   registered Holders of WaMu Asset-Backed           :
   Certificates WaMu Series 2007-HE4 Trust c/o       :
   Select Portfolio Servicing, Inc.                  :
                          Movant                     :
                  vs.                                :
   Matthew U. Ryan                                   :
                          Debtor/Respondent          :
                  and                                :
                                                     :
   Ronda J. Winnecour, Esquire                       :
                        Trustee/Respondent           :

                                CERTIFICATE OF SERVICE

           I, Danielle Boyle-Ebersole, Esq., hereby certify that I caused to be served true and
   correct copies of the STATEMENT IN RESPONSE TO NOTICE OF FINAL CURE
   PAYMENT at the respective last known address of each person set forth below on
   January 30, 2020:

   Tina M. Fryling, Esquire                     Matthew U. Ryan
   Via ECF:                                     1028 E. 34th Street
   tinafryling@gmail.com                        Erie, PA 16504
   Attorney for Debtor                          Via First Class Mail
                                                Debtor
   Ronda J. Winnecour, Esquire
   Via ECF:
   cmecf@chapter13trusteewdpa.com
   Trustee

                                                     Respectfully Submitted,
   Date: 1/30/2020                                  /s/Danielle Boyle-Ebersole, Esquire
                                                    Danielle Boyle-Ebersole, Esquire
                                                    Hladik, Onorato & Federman, LLP
                                                    298 Wissahickon Avenue
                                                    North Wales, PA 19454
                                                    Phone 215-855-9521
                                                    Fax 215-855-9121
